Steinbrink, J.
The plaintiff association, which manufactures in Switzerland most of the Swiss cheese consumed in this country, seeks to restrain the defendant from advertising and offering for sale as genuine imported Swiss cheese, cheese manufactured in Denmark. Of all the Swiss cheese imported into this country, approximately ninety per cent comes from Switzerland. The remainder comes from other European countries and, like domestic Swiss cheese, is inferior in quality to the Swiss cheese made in Switzerland and cheaper in price. Over a long period of time the words “ genuine imported Swiss cheese ” have acquired a secondary meaning in the sense that they are associated in the minds of the public with a special type and quality of cheese imported from Switzerland. While the defendant, in offering for sale “ genuine imported extra fine quality Swiss cheese ” expresses a literal truth, it nevertheless conveys to the public the impression that the cheese offered is imported from Switzerland. - By quoting a price slightly higher than that quoted for domestic Swiss cheese and considerably lower than that for which Swiss cheese imported from Switzerland is generally sold, the defendant obviously intends to attract the public to what seems to be a good bargain. The result is not alone a diversion of purchasing power away from the Swiss cheese imported from Switzerland, but likewise an impairment of *486the reputation enjoyed by manufacturers of such cheese. This is the essence of unfair competition — deception practiced on the public to the detriment of those whose skill and energy have produced in their product a standard of quality found desirable by the consuming public. There will be judgment for the plaintiff for the relief requested in the complaint. Settle judgment accordingly on notice.